DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of PCT/JP2019/004931, filed 13 FEB 2019.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in JAPAN on 14 FEB 2018. Applicants have not filed a certified copy of said application as required by U.S.C 119.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12 NOV 2020, 25 JUN 2021, 31 AUG 2021, 2 FEB 2022, and 16 JUN 2022 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered.
Claim Objections
Typographical errors exist in the following claim language:
claim 1, line 5, replace “the lower” with “a lower”;
claim 1, line 7, replace “the highest” with “a highest”;
claim 1, line 13, replace “a Hansen” with “the Hansen”;
claim 17, line 4, replace “the lower” with “a lower”;
claim 17, line 6, replace “the highest” with “a highest”; and
claim 17, line 12, replace “a Hansen” with “the Hansen”.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 7-9, 15, 17 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(a) for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention.
Claims 1 and 17 recite, inter alia, unbounded ranges: “480°C or higher” and “2.5 or less”. The specification does not reasonably provide full enablement for: 1. an open-ended temperature range, e.g., no upper limit claimed for a temperature claim range of 480°C to infinitely large (upper limit 800°C?); and 2. an open-ended ΔHSP range, e.g., no lower limit claimed for a ΔHSP claim range of 2.5 to infinitely small. See intrinsic evidence at Abstract, paragraphs [0010], [0030], [0051], [0052], [0055], [0113], [0114] of US 20200373167, pre-grant publication of the claimed invention. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to lower limits of claim range, claims 3 and 10 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claims 7-9 and 15 describe, inter alia, unbounded ranges: “4,000 or more”; “2,000 mPa·s or lower”; “38 mN/m or higher”; and “150°C or higher”, respectively. See intrinsic evidence at Abstract, paragraphs [0020]-[0022], [0028], [0065], [0115], [0128], [0129], [0141] of US 20200373167.
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8-19 and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3, 8-10, and 12-18 recite, inter alia, “the composition for forming an underlayer”. See MPEP § 2173.05(e). The recited portion renders claims 1-3, 8-10, and 12-18 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 1-3, 8-10, and 12-18. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recited portion and elements appearing in independent claims 1 and 17 is not definite. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim 11 describes, inter alia, “the group capable of polymerizing”. See MPEP § 2173.05(e). The description renders claim 11 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 11. Moreover, the described portion is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the described portion and elements appearing in independent claim 1 is not definite.
Claim 19 recites, inter alia, “a composition … an underlayer film … an underlayer film … a curable composition”. See lines 2, 3, and 5. The recited portion renders claim 19 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 19. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, between the recitation and elements appearing in independent claim 1 is not definite. Claims 1-3 and 8-19 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claims 1-22 are rejected.
Conclusion
The prior art made of record and not relied upon, OGIHARA et al. (US 20170154766), is considered pertinent to applicants’ disclosure. OGIHARA et al. does not teach, inter alia, ΔP: a difference between a polarity element component of the Hansen solubility parameter vector of the component with the highest content contained in the curable composition (3, 22) for imprinting and a polarity element component of the Hansen solubility parameter vector of the compound contained in the composition for forming an underlayer film (2, 21) for imprinting, and ΔH: a difference between a hydrogen bond element component of the Hansen solubility parameter vector of the component with the highest content contained in the curable composition (3, 22) for imprinting and a hydrogen bond element component of the Hansen solubility parameter vector of the compound contained in the composition for forming an underlayer film (2, 21) for imprinting.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815